Citation Nr: 0605459	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-15 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a deceased member of the 
American Merchant Marine in Oceangoing Service who had 
recognized active service under section 401 of Public Law 95-
202 from November 11, 1944 to February 13, 1945; from 
March 20 to April 2, 1945; and from June 2 to August 15, 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In November 2003, the appellant and a 
friend testified at a hearing held before the undersigned at 
the RO; a transcript of that hearing is of record.  This case 
was last before the Board in February 2004, when it was 
remanded for further, specified development which has not 
been completed, as set forth below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was member of the American Merchant Marine in 
Oceangoing Service who had recognized active service under 
section 401 of Public Law 95-202 from November 11, 1944 to 
February 13, 1945; from March 20 to April 2, 1945; and from 
June 2 to August 15, 1945.  During this recognized service, 
he served as a radio operator on three merchant ships.  
Although the veteran continued to serve as a radio operator 
on various merchant ships until August 1947, such service 
after August 15, 1945, has not been recognized as "active 
duty" under the provisions of Public Law 95-202 for the 
purposes of all laws administered by VA.  See 64 Fed. Reg. 
48146 (September 2, 1999); see also 38 C.F.R. § 3.7(x)(15).  

The appellant claims that her husband was exposed to asbestos 
and radio waves (see VA Form 9, dated in May 2003) during his 
recognized active service in the American Merchant Marine in 
Oceangoing Service, and that this exposure directly caused 
his death in August 2002 at the age of 76.  The Board 
remanded this appeal in February 2004 for a specific finding 
as to whether the veteran was exposed to any asbestos during 
his recognized active service.  As pointed out by the Board, 
this finding was required by VA Manual 21-1, Part VI, 
para. 7.21(d), and the RO's statement in the January 2003 
rating action that "[s]tudies have shown that a comparable 
position of radioman in the Navy had minimal likelihood of 
exposure to asbestos" was legally insufficient in view of 
the veteran's August 2002 written statement that he was not 
confined to the Radio Room but spent a great deal of time 
throughout the ship.  Testimony at the hearing indicated that 
the veteran may have spent time in the Engine Room of his 
ships.  Not only must the originating agency make a specific 
finding as to whether the veteran was exposed to asbestos 
during service but, for the purposes of this appeal, the 
veteran's exposure to asbestos must have occurred during his 
recognized active service ending on August 15, 1945, and not 
during his subsequent service on various merchant ships up 
until August 1947.  Although VA Manual 21-1 was rescinded on 
December 13, 2005, the same procedural and evidentiary 
requirement is currently found in VA Manual 21-1MR, 
Subpart IV, Chapter 2, Section C (December 13, 2005).  The 
AMC's failure to make the legally required finding while this 
case was in remand status requires another remand for this 
purpose.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the originating agency does not appear to have 
ever adjudicated that part of the present claim which alleges 
a direct, causal relationship between the veteran's exposure 
to radio waves while serving as a radio operator on merchant 
ships in the 1940's and his fatal illness.  This deficiency 
also requires a remand of this appeal since the radio wave 
theory is analogous to an inextricably intertwined issue.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

There is also some confusion over the precise identity of the 
veteran's fatal illness.  The official Certificate of Death 
lists "Metastatic Carcinoma of Esophagus" as the cause of 
the veteran's death.  However, letters received from the 
veteran's family physician indicate that the veteran was 
being treated prior to his death for cancer of the 
esophogastric junction (with metastases to the lung and 
liver) and that there is a "known relationship between this 
tumor and exposure to asbestos."  The relevant private 
medical records are not of record and would be very helpful 
in determining the exact nature of the veteran's fatal 
illness.  Likewise, a citation to, or preferably a copy of, 
the recognized medical authority which established the 
"known relationship" with exposure to asbestos would also 
be relevant to this claim.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing her 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in her 
possession, including copies of all 
relevant private medical records 
pertaining to the veteran's final illness 
and a citation to, or a copy of, a 
recognized medical authority which 
establishes a known relationship between 
exposure to asbestos and a cancerous 
tumor of the esophogastric junction 
and/or esophagus.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  This adjudication should 
be in accordance with VA Manual 21-1MR, 
Subpart IV, Chapter 2, Section C 
(December 13, 2005) and must include a 
specific finding as to whether or not 
service records (or other competent 
evidence) demonstrate that the appellant 
was exposed to asbestos during his 
recognized active service ending on 
August 15, 1945.  The AMC or the RO 
should also adjudicate that part of the 
current claim based upon alleged exposure 
by the veteran to radio waves in service.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

